The Opinion of the Court was delivered by Treat, C. J. The application for a continuance was addressed to the discretion of the Court, and the decision thereof cannot be assigned for error. Baxter v. The People, 3 Gilm. 368. There is nothing in the record on which to base the assignment of error that the Court erred in ordering a special jury to be summoned. For aught appearing to the contrary, the jurors who tried the prisoners were taken from the regular panel. The affidavit of the deputy sheriff is not properly a part of the record. It should have been introduced into the record by a bill of exceptions. The record states that the jury retired to consider of their verdict in charge of a sworn officer of the Court; and the presumption is, that the Court performed its duty by requiring the proper oath to be administered. If the officer was not in fact sworn, the defendants should have objected to the irregularity at the time, and if not corrected by the Court, have taken a bill of exceptions. McKinney v. The People, 2 Gilm. 540. The judgment of the Circuit Court is affirmed with costs, Judgment affirmed.